Citation Nr: 1722320	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  07-06 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities, or due to medications taken to treat service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.  

The Veteran passed away in August 2013, and his surviving spouse is the substituted appellant.  (The appellant's substitution request was granted in a February 2015 letter.)

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded this case for additional development, most recently in June 2016. 


FINDING OF FACT

The probative evidence of record demonstrates the Veteran's current sleep apnea is aggravated by the treatment for the Veteran's service-connected peripheral neuropathy.


CONCLUSION OF LAW

Entitlement to service connection for sleep apnea as secondary to service-connected peripheral neuropathy is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310, secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

The appellant seeks entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities, or due to medications taken to treat service-connected disabilities.

The Veteran was in receipt of service connected benefits for multiple disorders including type II diabetes mellitus, and upper and lower extremity peripheral neuropathy associated with type II diabetes mellitus. 

Private treatment records dated in October 2005 indicate that the Veteran was diagnosed with sleep apnea and that he was recommended treatment with CPAP. 

In a June 2007 treatment note under impressions "[n]europathy - diabetic - will begin amitriptyline" was noted.

In a statement by the Veteran's private provider dated in August 2011, it was noted that clinical evidence showed a strong association between diabetes and sleep apnea.

Review of the claims file reveals that the Veteran had been afforded multiple VA examinations.  In the most recent Board remand, dated in June 2016, the Board stated that the physician's assistant who authored the prior January 2013 opinion and the June 2013 addendum suggested that the case be sent to a pulmonologist for an adequate opinion.  Thereafter, a medical opinion was obtained in January 2017 from a pulmonologist.  

A VA medical opinion was obtained in January 2017.  The examiner rendered the opinion that the Veteran's sleep apnea was not caused by or aggravated by the Veteran's service-connected diabetes mellitus.  The examiner opined that it was not likely that the medications taken for the Veteran's diabetes would cause or aggravate the Veteran's sleep apnea.  The examiner noted that sleep apnea is worsened by medications which cause sedation (anesthetics, sedatives, narcotics) not oral hypoglycemic agents or insulin.  The examiner rendered the opinion that the Veteran's sleep apnea was not likely caused or aggravated by peripheral neuropathy.  It was further reported that it was not likely that the medications the Veteran was prescribed for therapy of peripheral neuropathy caused his sleep apnea.  The examiner reported that type II diabetes does not cause obesity.  Obesity however does lead to type II diabetes and sleep apnea.  

However, the examiner stated that the Veteran was prescribed amitriptyline at bedtime which has an off label use for treatment of diabetic neuropathy.  Amitriptyline can cause sedation.  Medications which cause sedation can worsen sleep apnea.  The sleep study obtained in January 2013 confirmed the diagnosis of sleep apnea made in 2005.  The level of support had increased from CPAP of 10 to CPAP of 15.  In addition to sleep apnea, the patient carried a diagnosis of insomnia.  Poor sleep overall (sleep deprivation) in addition to sleep disordered breathing may have more impact as an aggravating factor than the medication.  

The Board finds that the evidence is at least in equipoise with regard to whether the Veteran's sleep apnea was aggravated by the medication that he was prescribed to treat his diabetic neuropathy.  During his lifetime, the Veteran was in receipt of service-connected benefits for peripheral neuropathy due to diabetes.  In June 2007 it was noted that the Veteran was prescribed amitriptyline for his neuropathy.  In January 2017 a VA examiner stated that sedating medications worsen sleep apnea.  The examiner reported that the Veteran was prescribed amitriptyline, that it had an off label use for treatment of diabetic neuropathy, and that amitriptyline can cause sedation.  Further, the examiner noted that the Veteran's CPAP support had increased from a 10 in 2005 to a 15 in 2013.  As the Veteran's sleep apnea was aggravated by the treatment for the Veteran's service-connected peripheral neuropathy, entitlement to service connection for sleep apnea as secondary to service-connected peripheral neuropathy is granted.


ORDER

Service connection for sleep apnea as secondary to service-connected peripheral neuropathy is granted. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


